COOK, Judge
(dissenting):
I do not understand the majority opinion. As the majority accept the findings of guilty reached by the second court-martial, they apparently accept the legality of the rehearing ordered by the convening authority. For myself, I have no doubt that, confronted as he was with declarations by the accused amounting to a claim of innocence, the convening authority could, as he did, set aside the conviction and order a rehearing in the interests of justice.
In United States v. Massey, 5 U.S.C.M.A. 514, 18 C.M.R. 138 (1955), after his conviction the accused presented to the convening authority information disclosed by him while under the influence of sodium pentothal (truth serum) administered by a neuropsychiatrist, which tended to establish his innocence. The staff judge advocate advised the convening authority that he had no power to consider the information in connection with his review of the case. This Court held there was “no basis whatever for the suggestion that a convening authority, who may lawfully disapprove findings or sentence ‘for any reason,’ cannot permissibly utilize ‘lie detector’ or ‘truth serum’ results in determining on a course of action.” Id. at 521, 18 C.M.R. at 145.
As the convening authority’s ordering of a rehearing was indisputably legal, we confront the question of the continued viability of the pretrial agreement. The majority say that once a pretrial agreement is negotiated, it cannot be modified or eliminated “except by judicial order.” That, in my opinion, is just not so. I believe that the agreement can be changed by mutual agreement of the accused and the convening authority. To me, therefore, it is essential to examine what the parties did in regard to the agreement.
On the basis of the record, I have no doubt whatsoever that before the court-martial convened for the rehearing, both the accused and the convening authority regarded the pretrial agreement as inoperative. The majority plainly imply that the convening authority’s action in directing a rehearing on the ground that he did constituted a “repudiation of] the terms of the agreement.” What about the accused? What did he think of the binding nature of the agreement? It seems to me that, had he believed the agreement to be still in effect, he would have protested to the convening authority or to the trial judge that his post-trial declarations were misapprehended by the convening authority, and, that as far as he was concerned, he was guilty of the two offenses charged and would still abide by the terms of the agree*64ment. But, he made no such statement. Instead, when arraigned, contrary to the terms of his agreement, he entered a plea of not guilty. The only meaning I can ascribe to these actions is that the accused believed he was no longer bound by the agreement. His conduct convinces me that he joined with the convening authority to effect a mutual negation of the agreement.
If I err in the above perception of the facts, then I believe the accused is still not entitled to the benefits of the agreement. A rehearing is, for many purposes, merely a continuation of the original trial. See United States v. Robbins, 18 U.S.C.M.A. 86, 88, 39 C.M.R. 86, 88 (1969) (Ferguson, J.) The agreement here provided that it would “be automatically cancelled” if, among other things, the accused failed “to enter a plea of guilty” to both charges, or “changed his plea” during trial. Contrary to these provisions, the accused entered a plea of not guilty to both charges. As indicated earlier, I believe this plea was entered because the accused specifically acknowledged the prior abrogation of the agreement; but, if it was not that, it was an unqualified violation of its terms and eo instanti effected its cancellation. It follows, therefore, that at the time he reviewed the record of the rehearing, the convening authority was not bound by the agreement. I would affirm the decision of the Court of Military Review.